Citation Nr: 1544468	
Decision Date: 10/19/15    Archive Date: 10/29/15

DOCKET NO.  03-33 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Waco, Texas


THE ISSUES

1.  Entitlement to an extraschedular referral under 38 C.F.R. § 3.321(b)(1) for a disability rating in excess of 10 percent for postoperative residuals of a right inguinal hernia.

2.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1970 to November 1991.  

These matters come before the Board of Veterans' Appeals (Board) from rating decisions issued by the RO.

In January 2014, the Veteran testified before the undersigned at a hearing.  A transcript of the hearing has been associated with the claims file.

In a May 2014 decision, in pertinent part, the Board denied an extraschedular referral under 38 C.F.R. § 3.321(b) for a disability rating in excess of 10 percent for postoperative residuals of a right inguinal hernia.  Thereafter, the Veteran appealed the Board's denial of this matter to the Court of Appeals for Veteran Claims (Court).  In January 2015, the Veteran and the Secretary of VA (the parties) filed a Joint Motion for Partial Remand (JMR).  The Court granted the JMR in a February 2015 Order, vacating and remanding the part of the May 2014 decision that denied entitlement to an extraschedular referral under 38 C.F.R. § 3.321(b) for a disability rating in excess of 10 percent for postoperative residuals of a right inguinal hernia 

In the May 2014 Board decision, the Board also remanded the claim for an increased rating for service-connected PTSD for additional development.  The case has since been returned to the Board.






FINDINGS OF FACT

1.  The Veteran's disability picture does not exhibit other related factors such as those provided by the regulations as "governing norms."  The Veteran's postoperative residuals of a right inguinal hernia have not resulted in frequent hospitalizations or marked interference with employment.  

2.  The symptoms of the Veteran's PTSD have most nearly approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to symptoms such as flattened affect, depressed mood, anxiety, limited judgment, suspiciousness, and chronic sleep impairment.


CONCLUSIONS OF LAW

1.  Referral for consideration of an extraschedular rating for postoperative residuals of a right inguinal hernia is not warranted.  38 C.F.R. 3.321(b)(1).  

2.  The criteria for a disability rating in excess of 30 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  The Board notes that the claims for an increase are "downstream" issues in that they arose following the initial grant of service connection.  

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records, private medical records, and lay statements from the Veteran.  The Veteran was also provided VA examinations.  These examinations contain findings necessary for rating purposes and are considered adequate, as they reflect a pertinent medical history, review of the documented medical history, clinical findings, a diagnosis, and opinions supported by medical rationale. 

The Board also notes that in January 2014, the Veteran was afforded a hearing conducted before the undersigned Veterans Law Judge (VLJ).  At the start of the hearing, the VLJ clarified the issues on appeal.  During the hearing, the Veteran set forth his arguments and contentions.  There was also discussion regarding additional evidence and the VLJ offered to leave the file open for the submission of additional evidence.  This action supplements VCAA and complies with 38 C.F.R. § 3.103.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159 (2014).

Extraschedular Consideration

In the JMR, the parties asserted that the Board relied on the findings contained in a July 2011 VA examination report and did not adequately discuss this evidence.  Specifically, the parties stated that the Board should address whether the Veteran's problems with lifting and carrying- which, among others, were noted by the July 2011 VA examiner to have a "significant" effect on the Veteran's occupation, along with his need to be increasingly tardy to work and assigned to different duties due to his symptoms, and, which, moreover, were symptoms expressly found by the Board as not contemplated by DC 7338 - represent an exceptional or unusual disability picture with marked interference with employment.  The parties agree that the Board must provide an adequate statement of reasons or bases for its findings and conclusions.

Under Floyd v Brown, 9 Vet App 88 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.   See also VAOPGCPREC 6 96.  However, the Board can address the matter of referral of a disability to appropriate VA officials for such consideration.

According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).

An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v Brown, 4 Vet App 225 229 (1993).

Under Thun v Peake, 22 Vet. App. 111 (2008) aff'd sub nom. Thun v Shinseki, 572 F. 3d 1366 (Fed. Cir. 2009), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.

First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service connected disability are inadequate.

Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate the Board must then determine whether the claimant s disability picture exhibits other related factors such as those provided by the regulation as "governing norms."

Third if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran s disability picture requires the assignment of an extraschedular rating.

In this case, with respect to the initial inquiry posed by Thun the Veteran has reported difficulty lifting heavy objects due to his inguinal hernia residuals.  As this is not contemplated in the ratings criteria, the Board will address whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."

The Board notes that there is no indication that the Veteran has required frequent hospitalizations for his inguinal hernia residuals and the Veteran does not contend otherwise.  While cognizant that the Veteran underwent hernia surgery in December 2003 this was his only hospitalization for this disability during the appeal period.

With respect to employment, the evidence of record indicates that the Veteran is currently unemployed.   However, the fact that the Veteran is currently unemployed is not determinative.  The ultimate question is whether the Veteran, because of his service-connected residuals of a right inguinal hernia, is incapable of performing the physical and mental acts required by employment.  See Van Hoose v Brown, 4 Vet. App. 361, 363(1993).  

The Veteran was afforded a VA examination in September 2005.  During the examination, the Veteran stated that he was an electrician.  He indicated that he quit his job as an electrician due to his back problem.  The examiner noted that the Veteran's functional impairment due to his back problem is severe according to the Veteran.  In regards to the right inguinal hernia, the Veteran denied any pain or bulging.  

The Veteran was also afforded a VA examination in July 2011.  The examiner noted that the Veteran retired in 2005 due to back problems.  His back problem resulted in the Veteran being assigned different duties and increased absenteeism.  The back disability's impact on occupational activities includes decreased mobility, problems with lifting and carrying, difficulty reaching, lack of stamina, weakness or fatigue, and decrease strength in lower extremity.  The examiner also indicated that the right inguinal hernia has significant effects on usual occupation.  The right inguinal hernia's impact on occupational activities includes decreased mobility, problems with lifting and carrying, and decreased strength.  The disability resulted in him being assigned different duties and increased tardiness.  

While the evidence shows that the right inguinal hernia has had an impact on the Veteran's occupational activities that have resulted in him being assigned different duties and increased tardiness, there is no evidence that the disability "markedly" interferes with employment.  The Veteran and the VA examiners indicate that the Veteran's back disability is what renders him incapable of performing the physical acts required by employment.  The Veteran stated that his back disability caused him to retire from work and the examiners note that his back disability resulted in him being assigned different duties and increased absenteeism.  

For the foregoing reasons, the Board finds that the effects of the residuals of a right inguinal hernia did not constitute marked interference with employment, i.e., beyond that contemplated by the assigned rating.  See 38 C.F.R. § 4.1.  Moreover, there is no evidence of frequent hospitalization, or medical records of an exceptional or unusual clinical picture, or of any other reason why an extraschedular rating should be assigned.  The Board therefore has determined that referral of the case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Evaluation of PTSD

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014).

In determining the level of impairment, the disability must be considered in the context of the whole recorded history.  38 C.F.R. § 4.2, 4.41 (2014).  An evaluation of the level of disability present also includes consideration of the functional impairment of the appellant's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2014).

In rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, for the period under appeal, the disability has not significantly changed and a uniformed evaluation is warranted.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be assigned where the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2014).

When all of the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In this case, the Veteran's PTSD has been rated as 30 percent disabling pursuant to the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Code 9411.

A 30 percent rating requires occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating also requires occupational and social impairment, but with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete task); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted for even greater occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

The maximum rating of 100 percent requires total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

The General Rating Formula outlines six disability levels from zero to 100 percent, each defined using a similar format.  For instance, all five of the non-zero disability ratings in the General Rating Formula require some degree of occupational and social impairment.  All non-zero disability levels are also associated with objectively-observable symptomatology, and the veteran's impairment must be due to those symptoms.  Most importantly, as the ratings increase from 10 to 100 percent, the associated symptoms become noticeably more severe.  Most of the General Rating Formula is dedicated to associating certain symptoms with certain disability ratings, and to this end, the regulation's plain language highlights its symptom-driven nature.  A veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration. 

The Global Assessment of Function (GAF) score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  See the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV); see also Carpenter v. Brown, 8 Vet. App. 240 (1995).  According to DSM-IV, a GAF score of 71 to 80 indicates the examinee has, if at all, symptoms that are transient or expectable reactions to psychosocial stressors but no more than slight impairment in social, occupational or school functioning.  A GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  A GAF score of 31 to 40 indicates the examinee has some impairment in reality testing or communication or major impairment in several areas, such as work or school.  A GAF score of 21 to 30 indicates that the examinee's behavior is considerably influenced by delusions or hallucinations, has serious impairment in communication or judgment, or is unable to function in almost all areas of life.

A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

On VA examination in December 2002 the Veteran reported that his major complaints are that when he is sitting down he sometimes will start shaking and want to do "wild things" such as take-off running or screaming.  He stated that when people talk to him in a provocative manner he becomes jumpy and has to leave the situation.  He asserted that he will sometimes raise his voice but usually he just goes off and walks by himself and the feeling goes away.  He reported his other main complaint is that he is very forgetful.  He indicated that he used to retain what he read but now he has to read things several times in order to comprehend them.  He stated that his mind goes blank when he is trying to read or study something.  The Veteran reported that he enjoys working on his car, running and walking.  He stated that he likes walking and going to stores or restaurants with his wife because he can talk to her and it relaxes him.  He asserted that he likes to watch war movies.  He denied efforts to avoid thoughts or situations which remind him of past traumas.  He denied intrusive memories of past traumas and he denied being disturbed by stimuli which remind him of his past traumas.  He also denied suicidal ideation.

The examiner noted that the Veteran was alert, casually dressed and groomed.  He noted the Veteran's speech and movement were normal.  He stated that there was no psychomotor retardation or agitation.  He asserted that the Veteran's mood was euthymic for the most part and his affect was constricted but he did brighten at times.  He noted there were no overt anxiety and no perceptual abnormalities.  He stated the Veteran's thinking was linear and there were no suicidal or homicidal ideation.  The examiner reported that the mini-mental status examination was 28 out of 30.  He noted that the Veteran remembered one out of three words at 5 minutes, but otherwise was oriented and his thought processes were intact.  He assigned a GAF score of 60, which indicates that the Veteran has moderate symptoms or moderate difficulty in social, occupational, or school functioning.

In a January 2003 rating decision the Veteran's service-connected PTSD was granted a rating of 30 percent effective October 1, 2002.  The Veteran filed a timely appeal stating that he meets the criteria for a higher rating.  He stated that his productivity at work has decreased due to memory impairment.  He reported that he was currently employed as an electrician for the past 10 years but within the last two years he had several injuries.  He asserted that his short term memory has been affected and he has panic attacks more than once a week that causes anxiety.   

The Veteran was afforded a VA examination in August 2004.  The examination report shows that the Veteran has not been hospitalized for psychiatric reasons since his last VA examination in December 2002.  The examiner reviewed the Veteran's VA treatment records which show that he participated in the anger management group therapy sessions and prescribed multiple medications.  The record shows that he has been doing relatively well.  The Veteran reported sleeplessness, nightmares and flashbacks related to combat experiences, night sweats, irritability and anger, and anxiety.  He indicated that since being on medication he has had better control of symptoms.  The Veteran reported that he has had suicidal ideation on two different occasions since his last examination in December 2002, but asserts that he has never acted on this.  The examiner noted that the Veteran has no social life outside of his immediate family and could not list one friend outside his family.  He stated that the Veteran does little besides work and spend time with his family. 

On examination, the examiner diagnosed PTSD.  The examiner noted the Veteran was alert, oriented to time, place, person and situation and was verbal and cooperative during the interview.  He noted the Veteran's speech was clear and well-modulated.  The examiner states that the Veteran did seem to show some physiologic reactivity when they were talking about his war time experiences.  He noted his affect was somewhat blunted.  The Veteran's mood was described as very irrigable.  The examiner stated that examination of the Veteran's thought content revealed no signs of hallucinations, delusion, illusions, or active suicidal or homicidal ideation at this point.  The examiner noted that when the Veteran was questioned about anxiety he mentioned three episodes which occurred during 2003 and 2004.  The examiner asserted that the Veteran's thought processes were essentially intact.  He noted there was good flow of thought with no poverty of ideation or flight of ideas.  He stated the Veteran was able to attend and concentrate appropriately during the interview.  The examiner reported that the Veteran's abstraction ability was consistent with his age and educational level and that his memory, including immediate, recent and remote, appeared intact.  He noted that the Veteran appeared to be able to maintain his own personal hygiene and other basic activities of daily living.  The examiner stated there was no obsessive or ritualistic behaviors and the Veteran denied any anxiety which would be consistent with a panic attack.  

The examiner concluded that since the Veteran's last examination in December 2002 he appeared to have worsened enough in his PTSD symptomatology that he required restarting medication which he had managed to get off of previously.  The examiner stated that as a result of the Veteran's irritability and explosiveness, he apparently has occasional problems with his family and does not appear to have very many friends.  The examiner assigned a GAF score of 65, which indicates the Veteran has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.

The Veteran was afforded VA examinations in September 2005 and February 2006.  The medical evidence shows that the Veteran demonstrated mildly impaired short term memory.  The examiner noted that the Veteran reported some improvement in reduced sleep disturbance and emotional stability; however he continues to manifest significant symptoms of emotional distress which limits his abilities to function outside of the home or without the presence of his wife.  The examiner noted the Veteran is competent to manage his finances.  Again, a GAF score of 65 was assigned.

During a July 2007 Board hearing, the Veteran asserted that he had problems with his memory and making new friends or making new relationships with anyone.  He noted that a doctor told him that he suffers from panic attacks.  The Veteran stated that he has panic attacks maybe twice a week.  He reported that he has to be reminded to do routine things such as bathing.  He noted that he has suicidal and homicidal ideations.  He stated "lately I'm thinking to suicide.  Sometimes, I'm thinking of taking my wife with me at the same time."  The Veteran stated that his suicidal ideations are fleeting thoughts that come to his head.

The Veteran was afforded another VA examination in August 2008.  The examiner noted that the Veteran was oriented to persons, place, and time.  The Veteran denied having any symptoms of delusions or hallucinations and the examiner noted that none were apparent during the examination.  He denied any current suicidal or homicidal ideations although he reported a past history of suicidal ideations in 2006, 2007, and 2008.  The Veteran provided details regarding his attempts at committing suicide and stated that he does not consult with a psychiatrist because they do not help him.  He denied any occurrence of obsessive or ritualistic behaviors.  The examiner noted the Veteran's symptoms include occasional anger outbursts, exaggerated startle response, hypervigilant behaviors, short term memory dysfunction, flashbacks, isolative preferences, anxiety, depression, and chronic sleep disturbances.  The examiner noted there was no evidence of any anxiety and/or panic attacks during the examinations and none were reported by the Veteran.  The Veteran did report chronic sleep disturbance dating back many years.  He denies having any friends but has hobbies such as reading, watching TV, and working in his garden.  The examiner opined that the Veteran's functional status and quality of life are moderately to severely impaired due to his chronic PTSD symptoms and stressors of declining health, unemployment, and financial pressures.  A GAF score of 55 was assigned, which indicates the Veteran has moderate symptoms or moderate difficulty in social, occupational, or school functioning.

VA treatment records dated in September 2011 notes that the Veteran was seen as a walk-in to the MH clinic.  The social worker reported that the Veteran presented himself with anger and as agitated.  The Veteran stated that he has been feeling increasingly agitated and has been under a lot of pressure for the past two weeks.  He indicated that he could kill someone or kill himself.  The Veteran reported that he has thought about handing himself.  The Veteran denied any substances and denied audio or visual hallucinations.  The Veteran asserted that he was caught cheating on his wife two weeks ago and verbalized having complications in his marriage since he was caught.  The social worker assigned a GAF score of 48, which indicates that the Veteran had serious symptoms or a serious impairment in social, occupational, or school functioning

The Veteran was afforded another VA examination in March 2012.  The Veteran reported problems with depression and anxious mood and nightmares regarding his combat experience which occur approximately twice weekly.  The examiner noted that he was dressed appropriately and remained alert throughout the interview.  The examiner stated that the Veteran seemed to functioning in the average range of intelligence.  The Veteran indicated that he had one psychiatric hospitalization in September 2011 in which he stayed for seven days.  He asserted that he was voluntarily hospitalized for suicidal and homicidal thoughts.  When asked about the circumstances leading up to this hospitalization, he explained that his wife recently caught him in an extramarital affair and that the ensuing conflict between the two was extremely distressing to him.  During the examination, he denied problems with eating, sleeping, hallucinations, delusion, suicidal or homicidal ideation.  He stated that he has panic symptoms that occur approximately 15 times per week.  The examiner noted the Veteran's symptoms include depressed mood, anxiety, blunted affect, and panic attacks more than once a week.  The examiner did not note any form of memory loss.  The examiner diagnosed a mood disorder.  The examiner opined that the Veteran's psychiatric symptoms described do not cause clinically significant distress or impairment in social occupational or other important arears of functioning.  The examiner found that the Veteran's mental disability results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  A GAF score of 61was assigned, which supports his findings.  

During the January 2014 hearing, the Veteran stated that he receives private medical treatment for his PTSD.  He asserted that his panic attacks are sometimes between four and five times a week and they had been increasing and getting longer.  The Veteran also testified that he was hospitalized because he was "ready to do some crazy stuff."  He asserted that he could not remember when this took place but stated maybe a year and half or two years ago.  He testified that he has short and long term memory loss.  

In a September 2014 letter, the VA requested that the Veteran submit the private medical records mentioned during the January 2014 hearing.  The Veteran has not provided any additional medical records as requested.  

The Veteran was afforded a VA examination in September 2014.  The examiner indicated that the Veteran's symptoms include flattened affect, anxiety, chronic sleep impairment, depressed mood, and suspiciousness.  The examiner noted that the Veteran was hospitalized on psychiatry for suicidal ideation around September 2011 after he was caught cheating on his wife.  His behavior was attributed to his medication and it was discontinued.  The examiner noted that the Veteran was casually dressed, clean, alert and oriented, and pleasant and cooperative during the interview.  The examiner reported that the Veteran's speech had slowed rate (at times with rhetorically inappropriately interposed pauses), decreased amount, low volume, but normal rhythm.  He stated that his limited vocabulary was largely attributed to English being his second language.  The examiner noted no homicidal or suicidal ideations, no active hallucinations, delusions or obsessions.  The examiner indicated that the Veteran's thought process was logical and goal directed and his memory, attention and concentration were grossly intact.  The examiner noted limited insight and judgment.  

The Veteran reported that on the weekends he and his wife go to the commissary to buy groceries.  He stated that every Sunday he and his wife go to church.  He asserted that once in a while he goes out to eat with his wife.  He indicated that his wife's brother sometimes visits.  He stated that he does not get bored.  He indicated that he and his wife get along well.  He noted that they sometimes argue, but not lately.  He asserted that he does not argue with others.  He indicated that he does not feel like he has any personal enemies and does not get into verbal or physical altercations in public.  He stated that he likes himself and he thinks he is a good person.  He reported that he is confident about the future and he does not worry too much.  

The examiner opined that the level of occupational and social impairment caused by the Veteran's mental disorders is best described as occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.

In light of the evidence summarized above, the Board finds that a 30 percent evaluation for PTSD is warranted.  In this regard, the evidence shows that the Veteran has occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  His PTSD is shown to be manifested by flattened affect, limited judgment, depressed mood, anxiety, suspiciousness, mild memory loss, and chronic sleep impairment.  These findings justify a 30 percent evaluation.

The Board notes that while an examiner's classification of the level of a psychiatric impairment, by words or by a global assessment of functioning (GAF) score, is to be considered, that classification is not determinative of the percentage disability rating assigned.  38 C.F.R. § 4.126.  Here, the majority of the Veteran's GAF scores ranged from 55 to 65, with one GAF score of 48.  The Board notes that the GAF score of 48 was noted in September 2011 during a time in which the Veteran's behavior was attributed to his medication that was later discontinued.  Given the circumstance, the Board finds that the other GAF scores ranging from 55 to 65 better depict the Veteran's psychiatric disability.  GAF scores ranging from 55 to 65, is indicative of mild to moderate symptoms or difficulty in social, occupational or school functioning, but that the individual is generally functioning pretty well and has some meaningful interpersonal relationships.  The Board finds the scores to be consistent with the Veteran's PTSD symptomatology and a 30 percent rating.  Evaluating this evidence in the light most favorable to the Veteran, the Board concludes that a 30 percent rating is warranted.  

Furthermore, in considering the Veteran's statements, the Board still concludes that a 30 percent rating is warranted.  Though the Veteran reported that he has had suicidal and homicidal ideations, he stated that these thoughts were fleeting.  It is also noted that the suicidal ideation in September 2011 was attributed to his medication which was discontinued.  Further, VA examinations note that the Veteran denied having suicidal and homicidal ideations. The Board also notes that the Veteran reports impairment of short-and long-term memory.  However, the record shows that the Veteran has only been found to have mild short term memory loss.  In addition, the September 2014 examiner indicated that the Veteran's memory, attention and concentration were grossly intact.  Lastly, the Board acknowledges that the Veteran stated that he has difficulty establishing new relationships and he has to be reminded to do routine things such as bathing.  Nevertheless, the record shows that the Veteran is clean.  Regarding relationships, the Veteran has hobbies and participates in activities outside of the house, such as grocery shopping, eating at restaurants, and attending church.  He notes a good relationship with his wife and he does not feel like he has any personal enemies.  He indicated that he does not get into verbal or physical altercations in public and he likes himself and thinks he is a good person.  He also reported that he is confident about the future and he does not worry too much.  This evidence shows that the Veteran has good motivation and mood and he is able to be social.  

The Veteran's symptoms do not approach the severity contemplated for a 50 percent rating or higher.  The Veteran's symptoms do not include circumstantial, circumlocutory, or stereotyped speech, difficulty in understanding complex commands, impairment of short- and long-term memory, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, or difficulty in establishing and maintaining effective work and social relationships.  The Veteran was noted for having flattened affect, limited judgment, and panic attacks more than once a week; however the record does not indicate that these symptoms cause reduced reliability and productivity.  The examiners of record found him able to generally function satisfactorily.

Upon consideration of all of the relevant medical and lay evidence of record, and resolving all doubt in favor of the Veteran, the Board finds that the Veteran's PTSD has been manifested by occupational and social impairment with decrease in work efficiency and intermittent periods of inability to perform occupational tasks supporting a 30 disability rating as the Veteran's disorder has not been manifested by occupational and social impairment with reduced reliability and productivity.

The Board finds no evidence that the Veteran's service-connected acquired psychiatric disorders present such an unusual or exceptional disability picture at any time so as to require consideration of an extra-schedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  Thun v. Peake, 22 Vet. App. 111 (2008).  The criteria pertaining to mental disorders in the Rating Schedule focus on psychiatric symptoms which interfere with occupational and social functioning.  As discussed above, such symptomatology describes the Veteran's current disability picture.  Thus, it appears that the schedular criteria adequately compensate for any loss in earning capacity, and referral for extraschedular consideration is not warranted.  Id.


ORDER

An extraschedular referral under 38 C.F.R. § 3.321(b) for a disability rating in excess of 10 percent for postoperative residuals of a right inguinal hernia is denied.

A rating in excess of 30 percent for PTSD is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


